[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] March 18, 2011 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Security Varilife Separate Account 1940 Act Registration Number:811-08276 1933 Act Registration Numbers:033-73724 and 033-77322 CIK:00009168812 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Security Varilife Separate Account, a unit investment trust registered under the Act, mailed to its contract owners the annual report for the underlying management investment company.This filing constitutes the filing of that report as required by Rule30b2-1 under the Act. The following annual report, which was mailed to contract owners, was filed with the Commission via EDGAR on the date indicate below and is incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Neuberger Berman Advisers Management Trust March 2, 2011 SBL Fund March 10, 2011 To the extent necessary, this filing is incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President and Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place * Topeka, Kansas 66636-0001
